WRITTEN CONSENT OF DIRECTORS

OF

FAMOUS UNCLE AL’S HOT DOGS & GRILLE, INC.




December 7, 2007




The undersigned, being the Directors of Famous Uncle Al’s Hot Dogs & Grille,
Inc., a Delaware corporation (the “Company”) do hereby adopt by this Written
Consent, pursuant to the Delaware Business Corporation Code and in lieu of a
meeting of the Board of Directors of the Company, the resolutions set forth
below.




WHEREAS The Company has formed an Advisory Board to provide counsel and guidance
to management regarding the business of the Company. The members of the Advisory
Board shall be appointed by the Board of Directors. The term of each Advisory
Board member shall be one year, unless otherwise determined by the Board of
Directors.  




WHEREAS The Company hereby appoints the following persons to the Advisory Board;




1)

N.Scott Fine

2)

John Kolaj







NOW THEREFORE BE IT RESOLVED, the Board of Directors authorizes the above
appointments.




EXECUTED as of the date set forth above.




By:

/s/   Dean Valentino

Dean Valentino,  Director




By:

/s/   Paul Esposito

Paul Esposito,   Director


